Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application No. 16/938,249 filed on 07/24/2020.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in TAIWAN on 08/27/2013, 11/27/2013, 06/06/2014 and 07/11/2014. It is noted, however, that applicant has not filed a certified copy of the 102130742, 102143409, 103119845 and 103124091 applications as required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Claim Objections
Claim 6 objected to because of the following informalities:
 Claim 6 is dependent on itself. It appears that Applicant intended for claim 6 to be dependent on claim 5.  For the purposes of the subsequent examination, claim 6 is treated as being dependent from claim 5.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second exposed portion" in lines 11 and 18.  There is insufficient antecedent basis for this limitation in the claim. However, it appears that the term “a second portion” in line 6 was intended for --the second exposed portion--. For the purposes of the subsequent examination, the limitations “a second portion” in line 6 is interpreted as ”the second exposed portion”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub # 2012/0074441 to Seo et al. (Seo).
Regarding independent claim 1, Seo discloses a semiconductor light-emitting device (Fig. 13), comprising:
a substrate (Fig. 13: 21);

a plurality of first trenches (see examiner’s mark-up below) formed on the substrate (21) and comprising a surface composed by the first exposed portion (see examiner’s mark-up below) of the first semiconductor layer (25);
a second trench (see examiner’s mark-up below) formed on the substrate (21) and comprising a surface composed by the second exposed portion (see examiner’s mark-up below) of the first semiconductor layer (25) at a periphery region (see examiner’s mark-up below) of the semiconductor light-emitting device (see examiner’s mark-up below), wherein each of the plurality of first trenches (see examiner’s mark-up below) is branched from the second trench (see examiner’s mark-up below); and
a patterned metal layer (Fig. 13: 35) formed on the second semiconductor layer (29), wherein the patterned metal layer (35) comprises a first metal region (see examiner’s mark-up below) and a second metal region (see examiner’s mark-up below), and portions of the second metal region (see examiner’s mark-up below) are formed in the plurality of first trenches (see examiner’s mark-up below) and the second trench (see examiner’s mark-up below) to electrically connect to the first exposed portion (see examiner’s mark-up below) of the first semiconductor layer (25) and the second exposed portion (see examiner’s mark-up below) of the first semiconductor layer (25).

    PNG
    media_image1.png
    515
    727
    media_image1.png
    Greyscale

Regarding claim 2, Sea discloses wherein the plurality of first trenches comprises a stripe shape (Fig. 5a).
Regarding claim 3, Sea discloses wherein the plurality of first trenches is parallel to one another in a top view of the semiconductor light-emitting device (Fig. 5a).
Regarding claim 4, Sea discloses wherein each of the plurality of first trenches comprises an end connected to the second trench and another end not connected to the second trench (Fig. 5b). It is noted that the one of the first trenches (the one in the middle) is not connected to the second trench, the trench in the middle is surrounded to the other two trenches.it is connected (see Examiner’s Mark-up below). This is considered substantially analogous to applicant’s own first and second trenches. 

    PNG
    media_image2.png
    273
    597
    media_image2.png
    Greyscale

Regarding claim 5, Sea discloses wherein the second trench comprises a plurality of parts separated from each other. It is noted that part 25 is separated from part 29 in stack 30 (Fig. 5b).
Regarding claim 7, Sea discloses a second insulating layer (Fig. 13:33) between the second metal region (see examiner’s marked-up) and the second semiconductor layer (29).
Regarding claim 8, Sea discloses a reflective layer (Fig. 13: 31 and ¶0044) formed on the second semiconductor layer (29).
Regarding claim 9, Sea discloses wherein the reflective layer comprises Ag or Al (¶0071).
Regarding claim 10, Sea discloses a barrier layer (Fig. 13: 39a) formed on the reflective layer (31).
Regarding claim 11, Sea discloses a transparent conductive layer (Fig. 13: 39b) formed on the second semiconductor layer (29).
Regarding claim 13, Sea discloses a reflective layer (Fig. 13: 67b) formed on the transparent conductive layer (39b).
Regarding claim 14, Sea discloses a first insulating layer (Fig. 13: 37) covering a periphery side surface of the semiconductor stack (30).
Regarding claim 18, Sea discloses wherein the substrate (Fig. 13: 21) comprises sapphire (¶0064).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of U.S. PGPub # 2011/0204396 to Akimoto et al. (Akimoto).
Regarding claim 6, Seo disclose all of the limitations of claim 5 from which this claim depends.
Seo fails to explicitly disclose wherein the plurality of parts composes a rectangular dashed ring.

It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have provided the semiconductor stack of Seo with a plurality of parts as taught by Akimoto in order to increase the surface area that contributing to light emission (¶0032).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seo.
Regarding claim 12, Seo disclose all of the limitations of claim 11 from which this claim depends.
Seo fails to explicitly disclose wherein the transparent conductive layer comprises indium tin oxide (ITO) or indium zinc oxide (IZO).
Though Seo is silent as to the material of the transparent conductive layer comprises indium tin oxide (ITO) or indium zinc oxide (IZO), the examiner notes it was known in the art to utilized indium tin oxide (ITO) or indium zinc oxide (IZO) for transparent conductive layer (MPEP §2144.03 official notice) and it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected indium tin oxide (ITO) or indium zinc oxide (IZO) as the material of the transparent conductive layer as a mere selection of an art-recognized metal suitable for the intended use of the transparent conductive layer (MPEP §2144.07).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of U.S. PGPub # 2015/0034996 to Chao et al. (Chao).
Regarding claim 19, Seo disclose all of the limitations of claim 1 from which this claim depends.

Chao discloses wherein the first metal region (Fig. 8: 221) comprises a plurality of parts (221) spatially separated on semiconductor stack (Fig. 8: 29).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have provided the semiconductor stack of Seo with a metal region (electrode) as taught by Chao in order to emit a light through the metal region comprises a plurality of parts (¶0026).
Regarding claim 20, Seo disclose all of the limitations of claim 19 from which this claim depends.
Seo fails to explicitly disclose wherein the plurality of parts of the first metal region is surrounded by the second metal region.
Chao discloses wherein the plurality of parts (221) of the first metal region (221) is surrounded by the second metal region (201 and 241).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have provided the semiconductor stack of Seo with a metal region (electrode) as taught by Chao in order to emit a light through the metal region comprises a plurality of parts (¶0026).
Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 15, Seo teaches the semiconductor light-emitting device of claim 14 (see the rejection of claim 14 above). Seo fails to explicitly disclose a second insulating layer formed on the semiconductor stack and between the second metal region and the second semiconductor layer, wherein the second insulating layer comprises a second insulating opening exposing the reflective layer.
The considered prior art of record appears to fail to teach or render obvious the instant limitation in combination with all of the limitations of the independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062.  The examiner can normally be reached on M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896